                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



STEPHEN ELLIOTT,
                                      Plaintiff,
                                                        Oral Argument Requested
                     - against -                       No. 1:18-cv-05680-LDH-SJB
MOIRA DONEGAN, and JANE DOES (1–30),
                                      Defendants.



   NOTICE OF DEFENDANT MOIRA DONEGAN’S MOTION FOR TARGETED
SUMMARY JUDGMENT BASED ON IMMUNITY UNDER THE COMMUNICATIONS
                   DECENCY ACT, 47 U.S.C. § 230



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Moira Donegan’s Motion for Targeted Summary Judgment, the Rule 56.1 Statement

of Uncontested Facts, the Declaration of Joshua Matz dated March 22, 2021 and corresponding

exhibits, and all other papers and proceedings herein, Defendant Moira Donegan, by and through

her counsel, will move this Court, before the Honorable LaShann DeArcy Hall, United States

District Judge, United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York 11201, at

a date and time to be determined by the Court, for an Order, pursuant to Rule 56 of the Federal

Rules of Civil Procedure, granting summary judgment on the issue of Ms. Donegan’s immunity

under the Communications Decency Act, 47 U.S.C. § 230, and dismissing the Second Amended

Complaint (ECF 37) in its entirety.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order dated

April 27, 2021, opposition papers were served on Defendant’s counsel on May 7, 2021, and reply

papers were served on Plaintiff’s counsel on May 21, 2021. Pursuant to the Confidentiality Order
in this case, see ECF 74-1(f), and in recognition of the fact that the briefing on this motion is shot

through from start to finish with confidential material (making targeted redactions impractical),

Defendants shall file the entirety of the briefing on this motion under seal. Of course, if the Court

so prefers, Defendants are prepared to publicly file the briefing on this motion with redactions.

Dated: May 21, 2021                            Respectfully submitted,

                                               /s/ Joshua Matz
                                               Roberta A. Kaplan
                                               Joshua Matz
                                               Raymond P. Tolentino
                                               K APLAN H ECKER & F INK LLP
                                               350 Fifth Avenue, Suite 7110
                                               New York, New York 10118
                                               (212) 763-0883
                                               rkaplan@kaplanhecker.com
                                               jmatz@kaplanhecker.com
                                               rtolentino@kaplanhecker.com

                                               Attorneys for Defendant Moira Donegan




                                                  2
